DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 26 has not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17, 20, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi, et al. (6,857,654).
Choi discloses a fastening device for fastening an airbag module to an airbag receiver on an instrument panel of a vehicle, the fastening device comprises at least one mechanical connection between the airbag module 50 and instrument panel 10 (see Figures 2 and 3); and at least one welded connection between the airbag module and instrument panel (see col. 2, lines 20-26), wherein the at least one mechanical connection includes a fastening bracket 20 comprising at least one projection (see Figure 2) disposed on the instrument panel and a flange 31 protruding from the projection, the projection and flange collectively define a compartment, and wherein the at least one welded connection includes corresponding welding connection regions located on the instrument panel and the airbag receiver. The at least one mechanical connection includes at least two fastening brackets formed on the instrument panel, each fastening bracket having at least one mounting bore, and wherein the airbag receiver arranged between the instrument panel and an airbag carrier has connecting bores corresponding to the at least one mounting bore of the at least two fastening brackets, wherein the fastening device further comprises fasteners, and the mounting bores and connecting bores are adapted to receive a respective fastener such that the fasteners are adapted to attach the airbag carrier on the at least two fastening brackets and the airbag receiver and to connect the airbag carrier to the instrument panel, as shown in Figures 2 and 3. The fastening brackets are arranged opposite one another at an edge region of the fastening device and the compartment of each fastening bracket includes an opening, and the opening of each compartment is aligned with one another, as shown in Figure 3.The welding connection region on the instrument panel comprises a plurality of welding ribs 35a, and the welding connection region on the airbag receiver comprises a plurality of welding ribs configured to be welded to the welding ribs on the instrument panel (see col. 4, lines 49-52).  The plurality of welding ribs on the instrument and the airbag receiver are disposed between the fastening brackets, as shown in Figures 3-5.The fastening brackets each have at least one stiffening rib.
Allowable Subject Matter
Claims 22, 23 and 25 are allowed.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FAYE M FLEMING/Primary Examiner, Art Unit 3616